         Case 1:19-cr-00080-KD-B Document 56 Filed 06/21/19 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                            SOUTHERN DIVISION


UNITED STATES OF AMERICA,              *
                                       *
vs.                                    *   CRIMINAL NO. 19-00080-KD-B
                                       *
TARAS HODIVSKY, JR.,                   *
                                       *
      Defendant.                       *

                                     ORDER

      D.    Robert   Stankoski,    Jr.,    counsel   for   Defendant      Taras

Hodivsky, Jr., filed a Notice of Intent to Plead Guilty (Doc. 55),

wherein he advised the Court that Defendant desires to change his

plea of not guilty and enter a plea of guilty to Count One of the

Indictment pursuant to a plea agreement.          Accordingly, the follow-

up pretrial conference currently scheduled for June 21, 2019 is

hereby CANCELLED, and this action is set for a guilty plea hearing

on June 26, 2019, at 11:00 a.m., before Chief United States

District Judge Kristi K. DuBose, in Courtroom 4B of the United

States District Court, 155 St. Joseph Street, Mobile, Alabama,

36602.

      The parties are ORDERED to file a written Rule 11 Plea

Agreement not later than one (1) full day prior to the guilty plea

hearing.     Delays in filing the plea agreement or tardy appearances

for the guilty plea hearing will result in counsel being required

to show cause why they should not be held in contempt.
      Case 1:19-cr-00080-KD-B Document 56 Filed 06/21/19 Page 2 of 2



     If Defendant does not plead as set forth above, counsel shall

immediately   notify   the   undersigned   Magistrate    Judge,   and   the

pretrial conference will be rescheduled.

     ORDERED this 21st day of June, 2019.

                                        /s/ SONJA F. BIVINS
                                  UNITED STATES MAGISTRATE JUDGE




                                    2
